Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
1. The Applicant’s response to the office action filed on May, 19, 2022 is acknowledged.
                                               Status of the Application
2. Claims 1-13 and 15-19 are pending under examination. Claims 29 and 31 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 14, 20-28 and 30 were canceled. The Applicant’s arguments were fully considered and found persuasive for the following reasons.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Chun in view of Bergstrom has been withdrawn in view of the persuasive arguments.
                                                     Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims  1-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 15 recite ‘wherein the universal nucleotides are nonconsecutive in the universal base primer (UBP)’. The metes and bounds of the claims are unclear and indefinite because the clams 1 and 15 recites UBP has 1-3 universal nucleotides which indicates one universal base is sufficient to meet said claim limitation. It is not clear how one universal base could be positioned nonconsecutively in the UBP and it is unclear if the primer requires more than one universal base in the primer.                                                       
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


   Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verstraete et al. (Toxins, Vol. 6, page 1201-1221, (2014)).
    Note: Claims 1 and 15 recite reduced primer dimer formation. As noted in MPEP 2112, the property (reduced primer dimer formation) of the UBP primers comprising universal bases as claimed is inherent in said primers. Thus the claimed method using said UBPs resulting in amplicons with reduced primer-dimer formation is considered as an inherent property.
    Verstraete et al. teach a method of claims 1-2, 15-16, a method for amplifying at least three target nucleic acid molecules in a multiplex amplification reaction, comprising: (a) preparing at least three primer pairs and determining the sequences of each primer pair comprising a forward and a reverse primer wherein each primer comprises a hybridizing nucleotide sequence to a corresponding target nucleic acid molecules determined to be amplified wherein either or both of the primers in at least one pair of primers are universal base primers (UBPs) comprising 1-3 universal bases or replacing 1-3 nucleotides in primers with 1-3 universal bases, wherein the UBP has 1-3 universal base nucleotides; wherein one or two of the universal base nucleotides are located in a core region ranging from 3rd to 6th nucleotide at the 3’ end of the UBP and the remainder is located in a region ranging from 4th nucleotide at 5’ end of the UBP to 7th nucleotide at 3’-end of UBP, wherein nucleotide sequence in the 5’ direction from the core region comprises a hybridizing nucleic acid sequence to the corresponding target nucleic acid molecule and the universal base nucleic acids are nonconsecutive in the UBP; wherein the UBPs are 12 nucleotides in length (page 1213-1214, in section 4.1.3, paragraph 1 under subheading ‘primers and probes’: indicating at least three primer pairs for at least three target nucleic acids stx1, stx2 and eae targets, wherein reverse primer of stx2-F/R primer pair comprise inosine bases, one in core region and another one between 4th nucleotide at 5’ end and 7th nucleotide at 3’end, that are positioned nonconsecutively in the primer);
(b) performing a multiplex amplification reaction comprising at least two cycles of primer
annealing, primer extension and denaturation by using the at least three primer pairs
wherein the reaction generates amplification products with reduced primer dimer
formation (page 1213-1214, in section 4.1.3 indicating qPCR).
   With reference to claim 3-6, 17-19, Verstraete et al. teach that both primers in the at least one primer pair are UBPs, either or both primers in each primer pair are UBPs; 50% of the total number of primers are UBPs; and at least one of the UBPs does not comprise a degenerate base (page 1213-1215, in section 4.1.3, paragraph 1 under subheading primer and probes). 
   With reference to claim 8, Verstraete et al. teach that the primer annealing in the multiplex reaction is performed at 500 C or higher (page 1213-1215, in section 4.1.3 indicating qPCR using annealing temperature at 600 C).
   With reference to claims 9-10, Verstraete et al. teach that the method exhibits a target
amplification efficiency of at least 3% higher than of using primers containing naturally
occurring nucleotides complementary to the target nucleic acid sequence instead of the
at least one UBP and the Ct value obtained from a reaction using a primer pair contacting the UBP in the absence of a target nucleic acid is increased by 1 or more, as
compared with that using a primer pair consisting of convention primers in the absence
of a target nucleic acid (page 1203-1207, paragraphs under 2.1 in results section, table 2-3, fig. 1).
  With reference to claims 11-12, Verstraete et al. teach that the method comprises three probes (page 1213-1215, in section 4.1.3, paragraph 2 under subheading primer and probes).
   With reference to claim 13, Verstraete et al. teach that the universal base is inosine
(page 1213-1215, in section 4.1.3, paragraph 1 under subheading primer and probes).
For all the above the claims are anticipated.
                                  Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraete et al. (Toxins, Vol. 6, page 1201-1221, 2014) in view of Sampath et al. (US 2007/0087341).
Verstraete et al. teach a multiplex amplification of at least three target nucleic acids using at least three primer pairs as discussed above in section 5. However, Verstraete et al. did not teach at least five primer pairs for amplifying at least five target nucleic acids.
   Sampath et al. teach a multiplex amplification method comprising amplifying multiple targets which include at least 5 target nucleic acid molecules in an amplification reaction using multiple primer pairs that include at least five primer pairs comprising universal bases, wherein the UBPs are 12 nucleotides in length (para 0099-0105, 0073, 0122-0124, table 2: indicating at least 78 primer pairs for at least 78 target nucleic acids, which includes at least five primer pairs for at least five target nucleic acids);
(b) performing a multiplex amplification reaction comprising at least two cycles of primer
annealing, primer extension and denaturation by using the said multiple primer pairs
wherein the reaction generates amplification products (para 0123-0124).
       It would have been prime facie obvious to one of ordinary skill in the art before the
effective filing date of the invention to modify the method of Verstraete et al. to include at least five primer pairs as taught by Sampath et al. to develop an improved method of simultaneously amplifying multiple targets in a multiplex amplification reaction. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation for success that the combination would improve the sensitivity of amplify multiple targets because Sampath et al. explicitly taught amplifying multiple targets simultaneously using multiple primer pairs for simultaneous and rapid identification of different strains (para 0102-0105, table 2) and such a modification of the method is considered obvious over the cited art. 
                                                       Conclusion
            No claims are allowable.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637